Order entered September 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00321-CV

                              MITTIE FLEMING DBA, Appellant

                                                 V.

     SUBWAY RESTAURANT, 1309 MAIN ST, LLC AND BASCOM GROUP, LLC,
                              Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-00683

                                             ORDER
       Because no hearing was had in this case, as we stated in our September 4, 2014 order, we

DENY appellant’s September 17, 2014 request that (1) we order Judge Purdy-McCoy to submit

her record notes” of a February 28, 2014 hearing and (2) Judge Purdy-McCoy be “sanctioned or

reprimanded in some manner for her unethical conduct.” We further DENY appellant’s request

that her motion for default judgment “be granted immediately” and Judge Purdy-McCoy, along

with Judges Carlos Cortez, Sheryl MacFarlin, and Ken Mohlberg “forward [her] a copy of

[certain] documents as proof of their jurisdiction in this case.”


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE